
QuickLinks -- Click here to rapidly navigate through this document






EXHIBIT 10.1


LOGO [g139285.jpg]


HD SUPPLY HOLDINGS, INC.
OMNIBUS INCENTIVE PLAN


        (As Amended and Restated Effective May 17, 2017)


ARTICLE I
PURPOSES

        HD Supply Holdings, Inc. (the "Company") has adopted this HD Supply
Holdings, Inc. Omnibus Incentive Plan, as amended and restated effective May 17,
2017, for the following purposes:

        (1)   To further the growth, development and financial success of the
Company and its Subsidiaries (as defined herein), by providing additional
incentives to employees, consultants and directors of the Company and its
Subsidiaries, who have been or will be given responsibility for the management
or administration of the Company's (or one or more of its Subsidiaries')
business affairs, by assisting them to become owners of Company Common Stock,
thereby benefiting directly from the growth, development and financial success
of the Company and its Subsidiaries.

        (2)   To enable the Company (and its Subsidiaries) to obtain and retain
the services of the type of professional and managerial employees, consultants
and directors considered essential to the long-range success of the Company (and
its Subsidiaries) by providing and offering them an opportunity to become owners
of Company Common Stock pursuant to the Awards granted hereunder.

        The Plan is an amendment and restatement of the HD Supply Holdings, Inc.
2013 Omnibus Incentive Plan, which has been renamed the HD Supply Holdings, Inc.
Omnibus Incentive Plan (the "Plan"), effective May 17, 2017, provided that the
Company's stockholders approve the amended and restated Plan on such date.


ARTICLE II
DEFINITIONS

        Whenever the following terms are used in this Plan, they shall have the
meanings specified below unless the context clearly indicates to the contrary.
The singular pronoun shall include the plural where the context so indicates.

        Section 2.1    "Affiliate" shall mean, with respect to any Person, any
other Person directly or indirectly controlling, controlled by or under common
control with, such Person where "control" shall have the meaning given such term
under Rule 405 of the Securities Act.

        Section 2.2    "Alternative Award" shall have the meaning set forth in
Section 14.1.

        Section 2.3    "Applicable Laws" shall mean the requirements relating to
the administration of stock option, restricted stock, restricted stock unit and
other equity-based compensation plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Company Common Stock is listed or quoted and the applicable
laws of any other country or jurisdiction where Awards are granted under the
Plan.

        Section 2.4    "Award" shall mean any Option, Stock Purchase Right,
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
SAR, Dividend Equivalent, Deferred Share Unit or other Stock-Based Award granted
to a Participant pursuant to the Plan, including an Award combining two or more
types of Awards into a single grant.

Page 1 of 27

--------------------------------------------------------------------------------



        Section 2.5    "Award Agreement" shall mean any written agreement,
contract or other instrument or document evidencing an Award and setting forth
the terms and conditions of the Award, including through an electronic medium.
The Committee may provide for the use of electronic, internet or other non-paper
Award Agreements, and the use of electronic, internet or other non-paper means
for the Participant's acceptance of, or actions under, an Award Agreement unless
otherwise expressly specified herein. In the event of any inconsistency or
conflict between the express terms of the Plan and the express terms of an Award
Agreement, the express terms of the Plan shall govern.

        Section 2.6    "Base Price" shall have the meaning set forth in
Section 2.48.

        Section 2.7    "Board" shall mean the Board of Directors of the Company.

        Section 2.8    Cause" shall mean: (a) if the Participant is party to an
effective employment, consulting, severance or other similar agreement with the
Company or a Subsidiary, and such term is defined therein, "Cause" shall have
the meaning provided in such agreement; (b) if the applicable Participant is not
a party to an effective employment, consulting, severance or other similar
agreement or if no definition of "Cause" is set forth in the applicable
employment, consulting, severance or other similar agreement, then "Cause" shall
mean, as determined by the Committee in its sole discretion, the Participant's
(i) willful misconduct or gross negligence in connection with the performance of
the Participant's material employment-related duties for the Company or any of
its Subsidiaries; (ii) conviction of, or a plea of guilty or nolo contendere to,
a felony or a crime involving fraud or moral turpitude; (iii) engaging in any
business that directly or indirectly competes with the Company or any of its
Subsidiaries; or (iv) disclosure of trade secrets, customer lists or
confidential information of the Company or any of its Subsidiaries to any
unauthorized Person; (v) engaging in willful or serious misconduct that has
caused or could reasonably be expected to result in material injury to the
Company or any of its Subsidiaries, including, but not limited to by way of
damage to the Company's or Subsidiary's reputation or public standing or
material violation of any Company policy; or (vi) failure to reasonably
cooperate with the Company in any internal investigation or administrative,
regulatory or judicial proceeding, after notice thereof from the Board or the
Committee to the Participant and a reasonable opportunity for the Participant to
cure such non-cooperation. The Participant's employment shall be deemed to have
terminated for Cause if, after the Participant's employment or service has
terminated, facts and circumstances are discovered that would have justified a
termination for Cause. For purposes of the Plan, no act or failure to act on the
Participant's part shall be considered "willful" unless it is done, or omitted
to be done, by the Participant in bad faith or without reasonable belief that
such action or omission was in the best interests of the Company.

        Section 2.9    "Change in Control" shall mean the first to occur of any
of the following events after the Effective Date, whether such event occurs as a
single transaction or as a series of related transactions:

        (a)   the acquisition, directly or indirectly, by any person, entity or
"group" (as defined in Section 13(d) of the Exchange Act) of beneficial
ownership of more than 50% of the combined voting power of the Company's then
outstanding voting securities, other than any such acquisition by the Company,
any of its Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, or any Affiliates of the foregoing;

        (b)   the merger, consolidation or other similar transaction involving
the Company, as a result of which persons who were holders of voting securities
of the Company immediately prior to such merger, consolidation, or other similar
transaction do not immediately thereafter, beneficially own, directly or
indirectly, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the merged or consolidated company;

        (c)   within any 24-month period, the persons who were directors of the
Company at the beginning of such period (the "Incumbent Directors") shall cease
to constitute at least a majority of

Page 2 of 27

--------------------------------------------------------------------------------



the Board, provided that any director elected or nominated for election to the
Board by a majority of the Incumbent Directors still in office shall be deemed
to be an Incumbent Director for purpose of this clause (c);

        (d)   the approval by the Company's stockholders of the liquidation or
dissolution of the Company other than a liquidation of the Company into any
Subsidiary or a liquidation as a result of which persons who were holders of
voting securities of the Company immediately prior to such liquidation, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the entity that holds
substantially all of the assets of the Company following such event; or

        (e)   the sale, transfer or other disposition of all or substantially
all of the assets of the Company to one or more persons or entities that are
not, immediately prior to such sale, transfer or other disposition, Affiliates
of the Company;

in each case, provided that, as to Awards subject to Section 409A, such event
also constitutes a "change in control" within the meaning of Section 409A. In
addition, notwithstanding the foregoing, a "Change in Control" shall not be
deemed to occur if the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code or as a result of any
restructuring that occurs as a result of any such proceeding.

        Section 2.10    "Code" shall mean the Internal Revenue Code of 1986, as
amended.

        Section 2.11    "Committee" shall mean the Compensation Committee of the
Board, which shall consist of two or more members, each of whom is a
"Non-Employee Director" within the meaning of Rule 16b-3, as promulgated under
the Exchange Act, and an "outside director" within the meaning of
Section 162(m).

        Section 2.12    "Company" shall mean HD Supply Holdings Inc., a Delaware
corporation, and any successor.

        Section 2.13    "Company Common Stock" shall mean the common stock, par
value $0.01 per share, of the Company and such other stock or securities into
which such common stock is hereafter converted or for which such common stock is
exchanged.

        Section 2.14    "Competitive Activity" shall mean a Participant's
material breach of restrictive covenants relating to noncompetition,
nonsolicitation (of customers or employees) or preservation of confidential
information, or other covenants having the same or similar scope, included in an
Award Agreement or other agreement to which the Participant and the Company or
any of its Subsidiaries is a party.

        Section 2.15    "Consultant" shall mean any natural person who is
engaged by the Company or any of its Subsidiaries to render consulting or
advisory services to such entity.

        Section 2.16    "Corporate Event" shall mean, as determined by the
Committee in its sole discretion, any transaction or event described in
Section 4.4(a) or any unusual or infrequently occurring or nonrecurring
transaction or event affecting the Company, any Subsidiary of the Company, or
the financial statements of the Company or any of its Subsidiaries, or changes
in applicable laws, regulations or accounting principles (including, without
limitation, a recapitalization of the Company).

        Section 2.17    "Deferred Share Unit" shall mean a unit credited to a
Participant's account in the books of the Company under Article X, each of which
represents the right to receive one Share or cash equal to the Fair Market Value
thereof on settlement of the account.

        Section 2.18    "Director" shall mean a member of the Board or a member
of the board of directors of any Subsidiary of the Company.

Page 3 of 27

--------------------------------------------------------------------------------



        Section 2.19    "Disability" shall mean (x) for Awards that are not
subject to Section 409A, "disability" as such term is defined in in the
long-term disability insurance plan or program of the Company or any Subsidiary
then covering the Participant and (y) for Awards that are subject to
Section 409A, "disability" shall have the meaning set forth in
Section 409A(a)(2)(c); provided that, with respect to Awards that are not
subject to Section 409A, in the case of any Participant who, as of the date of
determination, is a party to an effective services, severance, consulting or
employment agreement with the Company or any Subsidiary of the Company that
employs such individual, "Disability" shall have the meaning, if any, specified
in such agreement.

        Section 2.20    "Dividend Equivalent" shall mean the right to receive
payments, in cash or in Shares, based on dividends paid with respect to Shares.

        Section 2.21    "Effective Date" shall have the meaning set forth in
Section 15.7.

        Section 2.22    "Eligible Representative" for a Participant shall mean
such Participant's personal representative or such other person as is empowered
under the deceased Participant's will or the then applicable laws of descent and
distribution to represent the Participant hereunder.

        Section 2.23    "Employee" shall mean any individual classified as an
employee by the Company or one of its Subsidiaries, whether such employee is so
employed at the time this Plan is adopted or becomes so employed subsequent to
the adoption of this Plan, including any person to whom an offer of employment
has been extended (except that any Award granted to such person shall be
conditioned on his or her commencement of service). A person shall not cease to
be an Employee in the case of (a) any leave of absence approved by the Company
or (b) transfers between locations of the Company or between the Company, any of
its Subsidiaries, or any successor to the foregoing. For purposes of Incentive
Stock Options, no such leave may exceed three (3) months, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, the employment relationship shall be deemed to have
terminated on the first day immediately following such three (3)-month period,
and such Incentive Stock Option held by the Optionee shall cease to be treated
as an Incentive Stock Option and shall be treated for tax purposes as a
Non-Qualified Stock Option on the first day immediately following a three
(3)-month period from the date the employment relationship is deemed terminated.

        Section 2.24    "Exchange Act" shall mean the Securities Exchange Act of
1934, as amended.

        Section 2.25    "Executive Officer" shall mean each person who is an
officer of the Company or any Subsidiary and who is subject to the reporting
requirements under Section 16(a) of the Exchange Act.

        Section 2.26    "Fair Market Value" of a Share as of any date of
determination shall be:

        (a)   If the Company Common Stock is listed on any established stock
exchange or a national market system, then the closing price on such date per
Share as reported on such stock exchange or system shall be the Fair Market
Value for the date of determination;

        (b)   If there are no transactions in the Company Common Stock that are
available to the Company on any date of determination pursuant to clause (a) but
transactions are available to the Company as of the immediately preceding
trading date, then the Fair Market Value determined as of the immediately
preceding trading date shall be the Fair Market Value for the date of
determination; or

        (c)   If neither clause (a) nor clause (b) shall apply on any date of
determination, then the Fair Market Value shall be determined in good faith by
the Committee with reference to (x) the most recent valuation of the Company
Common Stock performed by an independent valuation consultant or appraiser of
nationally recognized standing selected by the Committee , if any,

Page 4 of 27

--------------------------------------------------------------------------------



(y) sales prices of securities issued to investors in any recent arm's length
transactions, and (z) any other factors determined to be relevant by the
Committee.

        Section 2.27    "Incentive Stock Option" shall mean an Option that
qualifies under Section 422 of the Code, and is expressly designated as an
Incentive Stock Option in the Award Agreement.

        Section 2.28    "Non-Qualified Stock Option" shall mean an Option that
is not an Incentive Stock Option.

        Section 2.29    "Non-U.S. Awards" shall have the meaning set forth in
Section 3.5.

        Section 2.30    "Option" shall mean an option to purchase Company Common
Stock granted under the Plan. The term "Option" includes both an Incentive Stock
Option and a Non-Qualified Stock Option.

        Section 2.31    "Option Price" shall have the meaning set forth in
Section 6.3.

        Section 2.32    "Optionee" shall mean a Participant to whom an Option or
SAR is granted under the Plan.

        Section 2.33    "Participant" shall mean any Service Provider who has
been granted an Award pursuant to the Plan.

        Section 2.34    "Performance Award" shall mean Performance Shares,
Performance Units and all other Awards that vest (in whole or in part) upon the
achievement of specified Performance Goals.

        Section 2.35    "Performance Cycle" shall mean the period of time
selected by the Committee during which performance is measured for the purpose
of determining the extent to which a Performance Award has been earned or
vested.

        Section 2.36    "Performance Goals" means the objectives established by
the Committee for a Performance Cycle pursuant to Section 9.5 for the purpose of
determining the extent to which a Performance Award has been earned or vested.

        Section 2.37    "Performance Share" means an Award granted pursuant to
Article IX of the Plan of a contractual right to receive a Share (or the cash
equivalent thereof) upon the achievement, in whole or in part, of the applicable
Performance Goals.

        Section 2.38    "Performance Unit" means a U.S. Dollar-denominated unit
(or a unit denominated in the Participant's local currency) granted pursuant to
Article IX of the Plan, payable upon the achievement, in whole or in part, of
the applicable Performance Goals.

        Section 2.39    "Person" shall mean an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, governmental authority or any
other entity of whatever nature.

        Section 2.40    "Plan" shall mean the HD Supply Holdings, Inc. Omnibus
Incentive Plan, as amended and restated herein, and as may be further amended
from time to time.

        Section 2.41    "Replacement Awards" shall mean Shares issued in
assumption of, or in substitution for, any outstanding awards of any entity
acquired in any form or combination by the Company or any of its Subsidiaries.

        Section 2.42    "Restricted Stock" shall mean an Award granted pursuant
to Section 8.1.

        Section 2.43    "Restricted Stock Unit" shall mean an Award granted
pursuant to Section 8.2.

        Section 2.44    "Section 162(m)" shall mean Section 162(m) of the Code.

        Section 2.45    "Section 409A" shall mean Section 409A of the Code.

Page 5 of 27

--------------------------------------------------------------------------------



        Section 2.46    "Securities Act" shall mean the Securities Act of 1933,
as amended.

        Section 2.47    "Service Provider" shall mean an Employee, Consultant or
Director.

        Section 2.48    "Share" shall mean a share of Company Common Stock.

        Section 2.49    "Stock Appreciation Right" or "SAR" shall mean the right
to receive a payment from the Company in cash and/or Shares equal to the product
of (i) the excess, if any, of the Fair Market Value of one Share on the exercise
date over a specified price (the "Base Price") fixed by the Committee on the
grant date (which specified price shall not be less than the Fair Market Value
of one Share on the grant date), multiplied by (ii) a number of Shares stated in
the Award Agreement.

        Section 2.50    "Stock-Based Award" shall have the meaning set forth in
Section 11.1.

        Section 2.51    "Stock Purchase Right" shall mean an Award granted
pursuant to Section 5.4.

        Section 2.52    "Subplans" shall have the meaning set forth in
Section 3.5.

        Section 2.53    "Subsidiary" of any entity shall mean any entity that is
directly or indirectly controlled by the Company or any entity in which the
Company has at least a 50% equity interest, provided that, to the extent
required under Section 422 of the Code when granting an ISO, Subsidiary shall
mean any corporation in an unbroken chain of corporations beginning with such
entity if each of the corporations other than the last corporation in the
unbroken chain then owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.

        Section 2.54    "Termination of employment," "termination of service"
and any similar term or terms shall mean, with respect to a Director who is not
an Employee of the Company or any of its Subsidiaries, the date upon which such
Director ceases to be a member of the Board, with respect to a Consultant who is
not an Employee of the Company or any of its Subsidiaries, the date upon which
such Consultant ceases to provide consulting or advisory services to the Company
or any of its Subsidiaries, and, with respect to an Employee, the date the
Participant ceases to be an Employee; provided, that, with respect to any Award
subject to Section 409A, such terms shall mean "separation from service," as
defined in Section 409A and the rules, regulations and guidance promulgated
thereunder.

        Section 2.55    "Withholding Taxes" shall mean any federal, state, local
or foreign income taxes, withholding taxes or employment taxes required to be
withheld under Applicable Law, in an amount not exceeding the maximum individual
statutory tax rate in a given jurisdiction, or such other amount permitted by
FASB Accounting Standards Codification Topic 718, Stock Compensation, as amended
from time to time, without triggering liability classification.


ARTICLE III
ADMINISTRATION

        Section 3.1    Committee. The Plan shall be administered by the
Committee, which, unless otherwise determined by the Board, shall be constituted
to comply with Applicable Laws, including, without limitation, Section 16 of the
Exchange Act and Section 162(m).

        Section 3.2    Powers of the Committee. Subject to the provisions of the
Plan, including, but not limited to Section 4.6, the Committee shall have the
authority in its discretion to:

        (a)   determine the Fair Market Value;

        (b)   determine the type or types of Awards to be granted to each
Participant;

        (c)   select the Service Providers to whom Awards may from time to time
be granted hereunder;

Page 6 of 27

--------------------------------------------------------------------------------



        (d)   determine all matters and questions related to the termination of
service of a Service Provider with respect to any Award granted to him or her
hereunder, including, but not by way of limitation of, all questions of whether
a particular Service Provider has taken a leave of absence, all questions of
whether a leave of absence taken by a particular Service Provider constitutes a
termination of service, and all questions of whether a termination of service of
a particular Service Provider resulted from discharge for Cause;

        (e)   determine the number of Awards to be granted and the number of
Shares to which an Award will relate;

        (f)    approve forms of Award Agreement for use under the Plan, which
need not be identical for each Service Provider or each Award type;

        (g)   determine the terms and conditions of any Awards granted hereunder
(including, without limitation, the Option Price, the time or times when Awards
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions and any restriction or
limitation regarding any Awards or the Company Common Stock relating thereto)
based in each case on such factors as the Committee determines appropriate, in
its sole discretion;

        (h)   prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to Subplans established for the
purpose of satisfying applicable foreign laws;

        (i)    determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise or purchase price of
an Award may be paid in, cash, Company Common Stock, other Awards, or other
property, or an Award may be canceled, forfeited or surrendered;

        (j)    suspend or accelerate the vesting of any Award granted under the
Plan;

        (k)   construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan; and

        (l)    make all other decisions and determinations that may be required
pursuant to the Plan or as the Committee deems necessary or advisable to
administer the Plan.

        Section 3.3    Delegation by the Committee.    The Committee may
delegate, subject to such terms or conditions or guidelines as it shall
determine, to any officer or group of officers, or Director or group of
Directors of the Company or its Affiliates any portion of its authority and
powers under the Plan with respect to Participants who are not executive
officers, as defined by the Securities Exchange Act of 1934, Rule 3b-7, as that
definition may be amended from time to time, or non-employee Directors;
provided, that any delegation to one or more officers of the Company shall be
subject to and comply with Section 152 and Section 157(c) of the Delaware
General Corporation Law (or successor provisions). In addition, (i) with respect
to any Award intended to qualify as "performance-based" compensation under
Section 162(m), the Committee shall mean the Compensation Committee of the Board
or such other committee or subcommittee of the Board or the Compensation
Committee as the Board or the Compensation Committee of the Board shall
designate, consisting solely of two or more members, each of whom is an "outside
director" within the meaning of Section 162(m) and (ii) with respect to any
Award intended to qualify for the exemption contained in Rule 16b-3 promulgated
under the Exchange Act, the Committee shall consist solely two or more
"non-employee directors" within the meaning of such rule, or, in the
alternative, the entire Board.

        Section 3.4    Compensation, Professional Assistance, Good Faith
Actions.    The Committee may receive such compensation for its services
hereunder as may be determined by the Board. All expenses and liabilities
incurred by the Committee in connection with the administration of the Plan
shall be borne by the Company. The Committee may, in its discretion, elect to
engage the services of attorneys, consultants, accountants, appraisers, brokers
or other persons. The Committee, the Company and its

Page 7 of 27

--------------------------------------------------------------------------------



officers and Directors shall be entitled to rely upon the advice, opinions or
valuations of any such persons. All actions taken and all interpretations,
decisions and determinations made by the Committee, in good faith shall be final
and binding upon all Participants, the Company and all other interested persons.
The Committee's determinations under the Plan need not be uniform and may be
made by the Committee selectively among persons who receive, or are eligible to
receive, Awards under the Plan, whether or not such persons are similarly
situated. The Committee shall not be personally liable for any action,
determination or interpretation made with respect to the Plan or the Awards, and
the Committee shall be fully indemnified and protected by the Company with
respect to any such action, determination or interpretation.

        Section 3.5    Participants Based Outside the United States.    To
conform with the provisions of local laws and regulations, or with local
compensation practices and policies, in foreign countries in which the Company
or any of its Subsidiaries or Affiliates operate, but subject to the limitations
set forth herein regarding the maximum number of shares issuable hereunder and
the maximum award to any single Participant, the Committee may (i) modify the
terms and conditions of Awards granted to Participants employed outside the
United States ("Non-U.S. Awards"), (ii) establish subplans with such
modifications as may be necessary or advisable under the circumstances
("Subplans") and (iii) take any action which it deems advisable to obtain,
comply with or otherwise reflect any necessary governmental regulatory
procedures, exemptions or approvals with respect to the Plan. The Committee's
decision to grant Non-U.S. Awards or to establish Subplans is entirely
voluntary, and at the complete discretion of the Committee. The Committee may
amend, modify or terminate any Subplans at any time, and such amendment,
modification or termination may be made without prior notice to the
Participants. The Company, Subsidiaries, Affiliates and members of the Committee
shall not incur any liability of any kind to any Participant as a result of any
change, amendment or termination of any Subplan at any time. The benefits and
rights provided under any Subplan or by any Non-U.S. Award (x) are wholly
discretionary and, although provided by either the Company, a Subsidiary or
Affiliate, do not constitute regular or periodic payments and (y) except as
otherwise required under Applicable Laws, are not to be considered part of the
Participant's salary or compensation under the Participant's employment with the
Participant's local employer for purposes of calculating any severance,
resignation, redundancy or other end of service payments, vacation, bonuses,
long-term service awards, indemnification, pension or retirement benefits, or
any other payments, benefits or rights of any kind. If a Subplan is terminated,
the Committee may direct the payment of Non-U.S. Awards (or direct the deferral
of payments whose amount shall be determined) prior to the dates on which
payments would otherwise have been made, and, in the Committee's discretion,
such payments may be made in a lump sum or in installments.


ARTICLE IV
SHARES SUBJECT TO PLAN

        Section 4.1    Shares Subject to Plan.    

        (a)    Authorized Shares.    Subject to Section 4.4, the aggregate
number of Shares that may be issued under this Plan is fifteen million
(15,000,000) Shares, all of which may be issued in the form of Incentive Stock
Options under the Plan. The Shares issued under the Plan may be authorized but
unissued, or reacquired Company Common Stock. No provision of this Plan shall be
construed to require the Company to maintain the Shares in certificated form.

        (b)    Adjustments to Authorized Share Pool.    

        (i)    Upon the grant of an Award, the maximum number of Shares set
forth in Section 4.1(a) shall be reduced by the maximum number of Shares that
are issued or may be issued pursuant to such Award.

        (ii)   Upon the exercise, settlement or conversion of any Award or
portion thereof, there shall again be available for grant under the Plan the
number of Shares subject to such Award or portion thereof minus the actual
number of Shares issued in connection with such exercise, settlement or
conversion.

Page 8 of 27

--------------------------------------------------------------------------------







        (iii)  If any such Award or portion thereof is for any reason forfeited,
canceled, expired or otherwise terminated without the issuance of Shares, the
Shares subject to such forfeited, canceled, expired or otherwise terminated
Award or portion thereof shall again be available for grant under the Plan.

        (iv)  If Shares are withheld from issuance with respect to an Award by
the Company in satisfaction of any tax withholding or similar obligations, such
withheld Shares shall again be available for grant under the Plan.

        (v)   Shares purchased on the open market with the cash proceeds from
the exercise of Options or SARs shall again be available for grant under the
Plan.

        (vi)  Consistent with the reduction ratio set forth in Section 4.1(d)
when such Award Shares were granted under the Plan, any Shares that again become
available for grant under this Section 4.1(b) shall be added back to the
authorized share pool set forth in Section 4.1(a) as 1.0 Share for each Stock
Option, SAR, or other appreciation-only Award, and as 2.30 Shares for each
Restricted Stock, Stock Unit, Performance Share, Performance Unit or other
full-value stock-based Award.

        (vii) Awards that the Committee reasonably determines will be settled in
cash shall not reduce the Plan maximum set forth in Section 4.1(a).

        (viii)  Notwithstanding the foregoing, and except to the extent required
by Applicable Law, Replacement Awards shall not be counted against Shares
available for grant pursuant to this Plan.

        (c)    Reduction Ratio.    For purposes of Section 4.1(a), each Share
issued or transferred pursuant to an Award other than an Option or SAR shall
reduce the number of Shares available for issuance under the Plan by 2.30
Shares.

        Section 4.2    Individual Award Limitations.    Subject to
Section 4.1(a) and Section 4.4, the following individual Award limits shall
apply to the extent Section 162(m) is applicable to the Company and the Plan,
and for those Awards intended to qualify as performance-based compensation under
Section 162(m):

        (a)   No Participant may be granted more than Two Million Five Hundred
Thousand (2,500,000) Options, SARs or any other Award based solely on the
increase in value of the Shares from the grant date under the Plan in any
calendar year.

        (b)   No Participant may be granted more than One Million Five Hundred
Thousand (1,500,000) Performance Shares, shares of performance-based Restricted
Stock, performance-based Restricted Stock Units or performance-based Dividend
Equivalents under the Plan in any calendar year.

        (c)   No Participant may in any calendar year receive a payment in
excess of Five Million U.S. Dollars ($5,000,000) (or the equivalent of such
amount denominated in the Participant's local currency) in respect of
Performance Units, or any other performance-based Award settled in cash under
the Plan.

        Section 4.3    Limitations on Non-Employee Director Compensation.    The
aggregate value of cash compensation, and the Fair Market Value of Shares
subject to Awards, that may be paid or granted by the Company during any Board
compensation year to any non-employee Director for Board service, pursuant to
the HD Supply Holdings, Inc. Board of Directors Compensation Policy or
otherwise, shall not exceed $750,000. The Board compensation year is the period
between the dates of each annual meeting of the Company's stockholders.

Page 9 of 27

--------------------------------------------------------------------------------



        Section 4.4    Changes in Company Common Stock; Disposition of Assets
and Corporate Events.    

        (a)   In the event of any stock dividend, stock split, spinoff, rights
offering, extraordinary dividend, combination or exchange of Shares,
recapitalization or other change in the capital structure of the Company
constituting an "equity restructuring" within the meaning of Financial
Accounting Standards Board ("FASB") Accounting Standards Codification Topic 718
("FASB ASC Topic 718"), the Committee shall make or provide for equitable
adjustments in (i) the number and type of shares or other securities covered by
outstanding Awards, (ii) the prices specified therein (if applicable), and (iii)
the kind of shares covered thereby (including shares of another issuer). The
Committee in its sole discretion and in good faith should determine the form of
the adjustment required to prevent dilution or enlargement of the rights of
Participants and shall, in furtherance thereof, take such other actions with
respect to any outstanding Award or the holder or holders thereof, in each case
as it determines to be equitable, which may include a cash payment to the
Participant equivalent to the value of any dilution of the rights of such
Participant. In the event of any merger, consolidation, or any other corporate
transaction or event having a similar effect that is not an "equity
restructuring" with the meaning of FASB ASC Topic 718, the Committee in its sole
discretion may, in addition to the actions permitted to be taken in respect of
an equity restructuring, provide in substitution for any or all outstanding
Awards under this Plan such alternative consideration as it may in good faith
determine to be equitable under the circumstances and may require in connection
with such alternative consideration the surrender of all Awards so replaced.
After any adjustment made by the Committee pursuant to this Section 4.4, the
number of shares subject to each outstanding Award shall be rounded down to the
nearest whole number.

        (b)   Any adjustment of an Award pursuant to this Section 4.4 shall be
effected in compliance with Section 422 and 409A of the Code to the extent
applicable.

        Section 4.5    Award Agreement Provisions.    The Committee may include
such further provisions and limitations in any Award Agreement as it may deem
equitable and in the best interests of the Company and its Subsidiaries that are
not inconsistent with the terms of the Plan.

        Section 4.6    Prohibition Against Repricing.    Except to the extent
(i) approved in advance by holders of a majority of the Shares entitled to vote
generally in the election of directors or (ii) pursuant to Section 4.4 as a
result of any Corporate Event, the Committee shall not have the power or
authority to reduce, whether through amendment or otherwise, the Option Price of
any outstanding Option or Base Price of any outstanding SAR or to grant any new
Award, or make any cash payment, in substitution for or upon the cancellation of
Options or SARs previously granted.

        Section 4.7    Prohibition Against Option Reloads.    Except to the
extent approved in advance by holders of a majority of the Shares entitled to
vote generally in the election of directors, the Committee shall not have the
power or authority to include provisions in an Option Award Agreement that
provides for the reload of the Option or SAR upon exercise or settlement.


ARTICLE V
GRANTING OF OPTIONS AND SARS

        Section 5.1    Eligibility.    The Committee may grant Non-Qualified
Stock Options and SARs to Service Providers. Subject to Section 5.2, Incentive
Stock Options may only be granted to Employees.

        Section 5.2    Qualification of Incentive Stock Options.    No Employee
may be granted an Incentive Stock Option under the Plan if such Employee, at the
time the Incentive Stock Option is granted, owns stock possessing more than ten
(10) percent of the total combined voting power of all classes of stock of the
Company or any then existing Subsidiary of the Company or "parent corporation"
(within the

Page 10 of 27

--------------------------------------------------------------------------------



meaning of Section 424(e) of the Code) unless such Incentive Stock Option
conforms to the applicable provisions of Section 422 of the Code.

        Section 5.3    Granting of Options and SARs to Service Providers.    

        (a)    Options and SARs.    The Committee may from time to time:

        (i)    Select from among the Service Providers (including those to whom
Options or SARs have been previously granted under the Plan) such of them as in
its opinion should be granted Options and/or SARs;

        (ii)   Determine the number of Shares to be subject to such Options
and/or SARs granted to such Service Provider, and determine whether such Options
are to be Incentive Stock Options or Non-Qualified Stock Options; and

        (iii)  Determine the terms and conditions of such Options and SARs,
consistent with the Plan.

        (b)   SARs may be granted in tandem with Options or may be granted on a
freestanding basis, not related to any Option. Unless otherwise determined by
the Committee at the grant date or determined thereafter in a manner more
favorable to the Participant, SARs granted in tandem with Options shall have
substantially similar terms and conditions to such Options to the extent
applicable, or may be granted on a freestanding basis, not related to any
Option.

        (c)   Upon the selection of a Service Provider to be granted an Option
or SAR under this Section 5.3, the Committee shall issue, or shall instruct an
authorized officer to issue, such Option or SAR and may impose such conditions
on the grant of such Option or SAR, as it deems appropriate. Subject to
Section 15.2 of the Plan, any Incentive Stock Option granted under the Plan may
be modified by the Committee, without the consent of the Optionee, even if such
modification would result in the disqualification of such Option as an
"incentive stock option" under Section 422 of the Code.

        Section 5.4    Notification upon Disqualifying Disposition of an
Incentive Stock Option.    Each Participant awarded an Incentive Stock Option
under the Plan shall notify the Company in writing immediately after the date he
or she makes a disqualifying disposition of any Common Stock acquired pursuant
to the exercise of such Incentive Stock Option. A disqualifying disposition is
any disposition (including, without limitation, any sale) of such Common Stock
before the later of (a) two (2) years after the grant date of the Incentive
Stock Option or (b) one (1) year after the date of exercise of the Incentive
Stock Option. The Company may, if determined by the Committee and in accordance
with procedures established by the Committee, retain possession, as agent for
the applicable Participant, of any Shares acquired pursuant to the exercise of
an Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instruction from such Participant as to
the sale of such Shares.


ARTICLE VI
TERMS OF OPTIONS AND SARS

        Section 6.1    Award Agreement.    Each Option and each SAR shall be
evidenced by a written Award Agreement, which shall be executed by the Optionee
and an authorized officer and which shall contain such terms and conditions as
the Committee shall determine, consistent with the Plan. Award Agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to qualify such Options as "incentive stock options" under
Section 422 of the Code. If for any reason an Option intended to be an Incentive
Stock Option (or any portion thereof) shall not qualify as an Incentive Stock
Option, then, to the extent of such non-qualification, such Option or

Page 11 of 27

--------------------------------------------------------------------------------



portion thereof shall be regarded as a Non-Qualified Stock Option appropriately
granted under the Plan.

        Section 6.2    Exercisability and Vesting of Options and SARs.    

        (a)   Each Option and SAR shall vest and become exercisable according to
the terms of the applicable Award Agreement; provided, however, that by a
resolution adopted after an Option or SAR is granted the Committee may, on such
terms and conditions as it may determine to be appropriate consistent with the
Plan, accelerate the time at which such Option or SAR or any portion thereof may
be exercised.

        (b)   Except as otherwise provided by the Committee or in the applicable
Award Agreement, no portion of an Option or SAR which is unexercisable on the
date that an Optionee incurs a termination of service as a Service Provider
shall thereafter become exercisable.

        (c)   The aggregate Fair Market Value (determined as of the time the
Option is granted) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Service Provider in any calendar year may not exceed
$100,000 or such other limitation as imposed by Section 422(d) of the Code, or
any successor provision. To the extent that Incentive Stock Options are first
exercisable by a Participant in excess of such limitation, the excess shall be
considered Non-Qualified Stock Options.

        (d)   SARs granted in tandem with an Option shall become vested and
exercisable on the same date or dates as the Options with which such SARs are
associated vest and become exercisable. SARs that are granted in tandem with an
Option may only be exercised upon the surrender of the right to exercise such
Option for an equivalent number of Shares, and may be exercised only with
respect to the Shares for which the related Option is then exercisable.

        Section 6.3    Option Price and Base Price.    Excluding Replacement
Awards, the per Share purchase price of the Shares subject to each Option (the
"Option Price") and the Base Price of each SAR shall be set by the Committee and
shall be not less than 100% of the Fair Market Value of such Shares on the date
such Option or SAR is granted.

        Section 6.4    Expiration of Options and SARs.    No Option or SAR may
be exercised after the first to occur of the following events:

        (a)   The expiration of ten (10) years from the date the Option or SAR
was granted; or

        (b)   With respect to an Incentive Stock Option in the case of an
Optionee owning (within the meaning of Section 424(d) of the Code), at the time
the Incentive Stock Option was granted, more than ten (10) percent of the total
combined voting power of all classes of stock of the Company or any Subsidiary,
the expiration of five (5) years from the date the Incentive Stock Option was
granted.


ARTICLE VII
EXERCISE OF OPTIONS AND SARS

        Section 7.1    Person Eligible to Exercise.    During the lifetime of
the Optionee, only the Optionee may exercise an Option or SAR (or any portion
thereof) granted to him or her; provided, however, that the Optionee's Eligible
Representative may exercise his or her Option or SAR or portion thereof during
the period of the Optionee's Disability. After the death of the Optionee, any
exercisable portion of an Option or SAR may, prior to the time when such portion
becomes unexercisable under the Plan or the applicable Award Agreement, be
exercised by his or her Eligible Representative.

        Section 7.2    Partial Exercise.    At any time and from time to time
prior to the date on which the Option or SAR becomes unexercisable under the
Plan or the applicable Award Agreement, the

Page 12 of 27

--------------------------------------------------------------------------------



exercisable portion of an Option or SAR may be exercised in whole or in part;
provided, however, that the Company shall not be required to issue fractional
Shares and the Committee may, by the terms of the Option or SAR, require any
partial exercise to exceed a specified minimum number of Shares.

        Section 7.3    Manner of Exercise.    Subject to any generally
applicable conditions or procedures that may be imposed by the Committee, an
exercisable Option or SAR, or any exercisable portion thereof, may be exercised
solely by delivery to the Committee or its designee of all of the following
prior to the time when such Option or SAR or such portion becomes unexercisable
under the Plan or the applicable Award Agreement:

        (a)   Notice in writing signed by the Optionee or his or her Eligible
Representative, stating that such Option or SAR or portion is being exercised,
and specifically stating the number of Shares with respect to which the Option
or SAR is being exercised (which form of notice shall be provided by the
Committee upon request and may be electronic);

        (b)   (i) With respect to the exercise of any Option, full payment (in
cash (through wire transfer only) or by personal, certified, or bank cashier
check) of the aggregate Option Price of the Shares with respect to which such
Option (or portion thereof) is thereby exercised; or

        (ii)   With the consent of the Committee, (A) Shares owned by the
Optionee duly endorsed for transfer to the Company or (B) Shares issuable to the
Optionee upon exercise of the Option, with a Fair Market Value on the date of
Option exercise equal to the aggregate Option Price of the Shares with respect
to which such Option (or portion thereof) is thereby exercised; or

        (iii)  With the consent of the Committee, payment of the Option Price
through a broker-assisted cashless exercise program established by the Company;
or

        (iv)  With the consent of the Committee, any form of payment of the
Option Price permitted by Applicable Laws and any combination of the foregoing
methods of payment.

        (c)   Full payment to the Company (in cash or by personal, certified or
bank cashier check or by any other means of payment approved by the Committee)
of all amounts necessary to satisfy any and all Withholding Taxes arising in
connection with the exercise of the Option or SAR (notice of the amount of which
shall be provided by the Committee as soon as practicable following receipt by
the Committee of the notice of exercise);

        (d)   Such representations and documents as the Committee deems
necessary or advisable to effect compliance with all applicable provisions of
the Securities Act and any other federal or state securities laws or
regulations. The Committee shall provide the Optionee or Eligible Representative
with all such representations and documents as soon as practicable following
receipt by the Committee of the notice of exercise. The Committee may, in its
sole discretion, also take whatever additional actions it deems appropriate to
effect such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer orders to transfer agents and registrars;
and

        (e)   In the event that the Option or SAR or portion thereof shall be
exercised as permitted under Section 7.1 by any person or persons other than the
Optionee, appropriate proof of the right of such person or persons to exercise
the Option or SAR or portion thereof.

        Section 7.4    Optionee Representations.    The Committee, in its sole
discretion, may require an Optionee to make certain representations or
acknowledgements, on or prior to the purchase of any Shares pursuant to any
Option or SAR granted under this Plan, in respect thereof including, without
limitation, that the Optionee is acquiring the Shares for an investment purpose
and not for resale, and, if the Optionee is an Affiliate, additional
acknowledgements regarding when and to what extent any transfers of such Shares
may occur.

Page 13 of 27

--------------------------------------------------------------------------------





        Section 7.5    Settlement of SARs.    Unless otherwise determined by the
Committee, upon exercise of a SAR, the Participant shall be entitled to receive
payment in the form, determined by the Committee and set forth in the Award
Agreement, of Shares, or cash, or a combination of Shares and cash having an
aggregate value equal to the amount determined by multiplying:

        (a)   any increase in the Fair Market Value of one Share on the exercise
date over the Base Price of such SAR, by

        (b)   the number of Shares with respect to which such SAR is exercised;

provided, however, that on the grant date, the Committee may establish, in its
sole discretion, a maximum amount per Share that may be payable upon exercise of
a SAR, and provided, further, that in no event shall the value of the Company
Common Stock or cash delivered on exercise exceed the excess of the Fair Market
Value of the Shares with respect to which the SAR is exercised over the Fair
Market Value of such Shares on the grant date of such SAR.

        Section 7.6    Conditions to Issuance of Shares.    The Company shall
evidence the issuance of Shares delivered upon exercise of an Option or SAR in
the books and records of the Company or in a manner determined by the Company.
Notwithstanding the above, the Company shall not be required to effect the
issuance of any Shares purchased upon the exercise of any Option or SAR or
portion thereof prior to fulfillment of all of the following conditions:

        (a)   The admission of such Shares to listing on any and all stock
exchanges on which such class of Company Common Stock is then listed;

        (b)   The completion of any registration or other qualification of such
Shares under any state or federal law or under the rulings or regulations of the
U.S. Securities and Exchange Commission or any other governmental regulatory
body, which the Committee shall, in its sole discretion, deem necessary or
advisable;

        (c)   The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable and

        (d)   The payment to the Company (or its Subsidiary, as applicable) of
all amounts which it is required to withhold under Applicable Law in connection
with the exercise of the Option or SAR.

The Committee shall not have any liability to any Optionee for any delay in the
delivery of Shares to be issued upon an Optionee's exercise of an Option or SAR.

        Section 7.7    Rights as Stockholders.    The holder of an Option or SAR
shall not be, nor have any of the rights or privileges of, a stockholder of the
Company in respect of any Shares purchasable upon the exercise of any part of an
Option or SAR.

        Section 7.8    Transfer Restrictions.    The Committee, in its sole
discretion, may set forth in an Award Agreement such further restrictions on the
transferability of the Shares purchasable upon the exercise of an Option or SAR,
as it deems appropriate. Any such restriction may be referred to in the Share
register maintained by the Company or otherwise in a manner reflecting its
applicability to the Shares. The Committee may require the Employee to give the
Company prompt notice of any disposition of Shares acquired by exercise of an
Incentive Stock Option, within two (2) years from the grant date of such Option
or one (1) year after the transfer of such Shares to such Employee. The
Committee may cause the Share register maintained by the Company to refer to
such requirement.

Page 14 of 27

--------------------------------------------------------------------------------




ARTICLE VIII
RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS

        Section 8.1    Restricted Stock.    

        (a)    Grant of Restricted Stock.    The Committee is authorized to make
Awards of Restricted Stock to any Service Provider selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee. All Awards of Restricted Stock shall be evidenced by an Award
Agreement.

        (b)    Issuance and Restrictions.    Restricted Stock shall be subject
to such restrictions on transferability and other restrictions as the Committee
may impose (including, without limitation, limitations on the right to vote
Restricted Stock or limitations on the right to pay dividends or Dividend
Equivalents on Restricted Stock before said Restricted Stock vests); provided,
however, that any cash or shares of Company Common Stock distributed as a
dividend or otherwise with respect to any Restricted Stock as to which the
restrictions have not yet lapsed, shall be subject to the same restrictions as
such Restricted Stock and held or restricted as provided in this Section. These
restrictions may lapse separately or in combination at such times, pursuant to
such circumstances, in such installments, or otherwise, as the Committee
determines at the time of the grant of the Award or thereafter.

        (c)    Issuance of Restricted Stock.    The issuance of Restricted Stock
granted pursuant to the Plan may be evidenced in such manner as the Committee
shall determine.

        Section 8.2    Restricted Stock Units.    The Committee is authorized to
make Awards of Restricted Stock Units to any Service Provider selected by the
Committee in such amounts and subject to such terms and conditions as determined
by the Committee. At the time of grant, the Committee shall specify the date or
dates on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Committee shall specify the settlement
date applicable to each grant of Restricted Stock Units which shall be no
earlier than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the settlement date, the Company shall, subject to
the terms of this Plan, transfer to the Participant one Share for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited. The Committee shall specify the purchase price, if any, to be paid by
the grantee to the Company for such Shares.

        Section 8.3    Rights as a Stockholder.    A Participant shall not be,
nor have any of the rights or privileges of, a stockholder in respect of
Restricted Stock Units awarded pursuant to the Plan, except as the Committee may
provide under Section 12.1.


ARTICLE IX
PERFORMANCE SHARES AND PERFORMANCE UNITS

        Section 9.1    Grant of Performance Awards.    The Committee is
authorized to make Awards of Performance Shares and Performance Units to any
Participant selected by the Committee in such amounts and subject to such terms
and conditions as determined by the Committee. All Performance Shares and
Performance Units shall be evidenced by an Award Agreement.

        Section 9.2    Issuance and Restrictions.    The Committee shall have
the authority to determine the Participants who shall receive Performance Shares
and Performance Units, the number of Performance Shares and the number and value
of Performance Units each Participant receives for any Performance Cycle, and
the Performance Goals applicable in respect of such Performance Shares and
Performance Units for each Performance Cycle. The Committee shall determine the
duration of each Performance Cycle (the duration of Performance Cycles may
differ from one another), and there may be more than one Performance Cycle in
existence at any one time. An Award Agreement evidencing the grant of

Page 15 of 27

--------------------------------------------------------------------------------



Performance Shares or Performance Units shall specify the number of Performance
Shares and the number and value of Performance Units awarded to the Participant,
the Performance Goals applicable thereto, and such other terms and conditions
not inconsistent with the Plan, as the Committee shall determine. No Company
Common Stock will be issued at the time an Award of Performance Shares is made,
and the Company shall not be required to set aside a fund for the payment of
Performance Shares or Performance Units.

        Section 9.3    Earned Performance Shares and Performance
Units.    Performance Shares and Performance Units shall become earned, in whole
or in part, based upon the attainment of specified Performance Goals or the
occurrence of any event or events, as the Committee shall determine, either in
an Award Agreement or thereafter on terms more favorable to the Participant to
the extent consistent with Section 162(m). In addition to the achievement of the
specified Performance Goals, the Committee may condition payment of Performance
Shares and Performance Units on such other conditions as the Committee shall
specify in an Award Agreement. The Committee may also provide in an Award
Agreement for the completion of a minimum period of service (in addition to the
achievement of any applicable Performance Goals) as a condition to the vesting
of any Performance Share or Performance Unit Award.

        Section 9.4    Rights as a Stockholder.    A Participant shall not have
any rights as a stockholder in respect of Performance Shares or Performance
Units awarded pursuant to the Plan, except as the Committee may provide under
Section 12.1. Performance Shares shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose (including,
without limitation, limitations on the right to vote Performance Shares or
limitations on the right to pay dividends or Dividend Equivalents on Performance
Shares before said Performance Shares vest); provided, however, that any cash or
shares of Company Common Stock distributed as a dividend or otherwise with
respect to any Performance Shares as to which the restrictions have not yet
lapsed, shall be subject to the same restrictions as such Performance Shares and
held or restricted as provided in this Section. These restrictions may lapse
separately or in combination at such times, pursuant to such circumstances, in
such installments, or otherwise, as the Committee determines at the time of the
grant of the Award or thereafter.

        Section 9.5    Performance Goals.    The Committee shall establish the
Performance Goals that must be satisfied in order for a Participant to receive
an Award for a Performance Period or for an Award of Performance Shares or
Performance Units to be earned or vested. At the discretion of the Committee,
the Performance Goals may be based upon (alone or in combination): (a) net or
operating income (before or after taxes); (b) earnings before taxes, interest,
depreciation, and/or amortization ("EBITDA"); (c) EBITDA excluding charges for
stock compensation, management fees, restructurings and impairments ("Adjusted
EBITDA"), and operating leverage or Adjusted EBITDA growth/sales growth;
(d) basic or diluted earnings per share or improvement in basic or diluted
earnings per share; (e) sales (including, but not limited to, total sales, net
sales, revenue growth, or sales growth in excess of market growth); (f) net
operating profit; (g) financial return measures (including, but not limited to,
return on assets, capital, invested capital, equity, sales, or revenue);
(h) cash flow measures (including, but not limited to, operating cash flow, free
cash flow, cash flow return on equity, cash flow return on investment, cash
conversion, or pre-tax, pre-interest cash flow/Adjusted EBITDA); (i)
productivity ratios (including but not limited to measuring liquidity,
profitability or leverage); (j) share price (including, but not limited to,
growth measures and total stockholder return); (k) expense/cost management
targets; (l) margins (including, but not limited to, operating margin, net
income margin, cash margin, gross, net or operating profit margins, EBITDA
margins, Adjusted EBITDA margins); (m) operating efficiency; (n) market share or
market penetration; (o) customer targets (including, but not limited to,
customer growth or customer satisfaction); (p) working capital targets or
improvements; (q) economic value added; (r) balance sheet metrics (including,
but not limited to, inventory, inventory turns, receivables turnover, net asset
turnover, debt reduction, retained earnings, year-end cash, cash

Page 16 of 27

--------------------------------------------------------------------------------



conversion cycle, ratio of debt to equity or to EBITDA); (s) workforce targets
(including but not limited to diversity goals, employee engagement or
satisfaction, employee retention, and workplace health and safety goals);
(t) implementation, completion or attainment of measurable objectives with
respect to research and development, key products or key projects, lines of
business, acquisitions and divestitures and strategic plan development and/or
implementation; (u) comparisons with various stock market indices, peer
companies or industry groups or classifications with regard to one more of these
criteria, or (v) for any period of time in which Section 162(m) is not
applicable to the Company and the Plan, or at any time in the case of
(A) persons who are not "covered employees" under Section 162(m) or (B) Awards
(whether or not to "covered employees") not intended to qualify as
performance-based compensation under Section 162(m), such other criteria as may
be determined by the Committee. Performance Goals may be established on a
Company-wide basis or with respect to one or more business units, divisions,
Subsidiaries, or products and may be expressed in absolute terms, or relative to
(i) current internal targets or budgets, (ii) the past performance of the
Company (including the performance of one or more Subsidiaries, divisions, or
operating units), (iii) the performance of one or more similarly situated
companies, (iv) the performance of an index covering a peer group of companies,
or (v) other external measures of the selected performance criteria. Any
performance objective may measure performance on an individual basis, as
appropriate. The Committee may provide for a threshold level of performance
below which no Shares or compensation will be granted or paid in respect of
Performance Shares or Performance Units, and a maximum level of performance
above which no additional Shares or compensation will be granted or paid in
respect of Performance Shares or Performance Units, and it may provide for
differing amounts of Shares or compensation to be granted or paid in respect of
Performance Shares or Performance Units for different levels of performance.
When establishing Performance Goals for a Performance Cycle, the Committee may
determine that any or all unusual and/or infrequently occurring or nonrecurring
items" as determined under U.S. generally accepted accounting principles and as
identified in the financial statements, notes to the financial statements or
management's discussion and analysis in the annual report, including, without
limitation, the charges or costs associated with restructurings of the Company,
discontinued operations, extraordinary items, capital gains and losses,
dividends, Share repurchase, other unusual or non-recurring items, and the
cumulative effects of accounting changes shall be excluded from the
determination as to whether the Performance Goals have been met. Except in the
case of Awards to "covered employees" intended to be performance-based
compensation under Section 162(m), the Committee may also adjust the Performance
Goals for any Performance Cycle as it deems equitable in recognition of unusual
or non-recurring events affecting the Company, changes in applicable tax laws or
accounting principles, or such other factors as the Committee may determine.

        Section 9.6    Special Rule for Performance Goals.    If, at the time of
grant, the Committee intends a Performance Share Award, Performance Unit or
other Performance Award to qualify as performance-based compensation within the
meaning of Section 162(m), the Committee must establish Performance Goals for
the applicable Performance Cycle prior to the 91st day of the Performance Cycle
(or by such other date as may be required under Section 162(m)) but not later
than the date on which 25% of the Performance Cycle has elapsed.

        Section 9.7    Negative Discretion.    Notwithstanding anything in this
Article IX to the contrary, the Committee shall have the right, in its absolute
discretion, (i) to reduce or eliminate the amount otherwise payable to any
Participant under Section 9.9 based on individual performance or any other
factors that the Committee, in its discretion, shall deem appropriate and
(ii) to establish rules or procedures that have the effect of limiting the
amount payable to each Participant to an amount that is less than the maximum
amount otherwise authorized under the Award or under the Plan.

        Section 9.8    Affirmative Discretion.    Notwithstanding any other
provision in the Plan to the contrary, but subject to the maximum number of
Shares available for issuance under Article IV of the Plan, the Committee shall
have the right, in its discretion, to grant an Award in cash, Shares or other

Page 17 of 27

--------------------------------------------------------------------------------



Awards, or in any combination thereof, to any Participant (except for Awards
intend to qualify as performance-based compensation under Section 162(m), to the
extent Section 162(m) is applicable to the Company and the Plan) in a greater
amount than would apply under the applicable Performance Goals, based on
individual performance or any other criteria that the Committee deems
appropriate. Notwithstanding any provision of the Plan to the contrary, in no
event shall the Committee have, or exercise, discretion with respect to a
Performance Award intended to qualify as performance-based compensation under
Section 162(m) if such discretion or the exercise thereof would cause such
qualification not to be available.

        Section 9.9    Certification of Attainment of Performance Goals.    As
soon as practicable after the end of a Performance Cycle and prior to any
payment or vesting in respect of such Performance Cycle, the Committee shall
certify in writing the number of Performance Shares or other Performance Awards
and the number and value of Performance Units that have been earned or vested on
the basis of performance in relation to the established Performance Goals. At
the time the Committee determines and certifies in writing the extent to which
the applicable Performance Goals for such Performance Cycle have been satisfied
in accordance with Section 9.9, the Committee also shall take into account the
following inclusion(s) or exclusion(s), as the Committee deems appropriate, for
purposes of measuring performance: (a) for those occurring within such
Performance Cycle, restructuring, reorganizations, discontinued operations,
acquisitions, dispositions, or any other unusual, infrequently occurring,
nonrecurring or non-core items; (b) the aggregate impact in any Performance
Cycle of accounting changes, in each case as those terms are defined under
generally accepted accounting principles and provided in each case that such
items are objectively determinable by reference to the Company's financial
statements, notes to the Company's financial statements and/or management's
discussion and analysis of financial condition and results of operations,
appearing in the Company's Annual Report on Form 10-K for the applicable year;
(c) foreign exchange gains or losses, (d) impairments of goodwill and other
intangible assets, asset write downs, charges or expenses related to capital
structure changes, or payments of bonuses or other financial and general and
administrative expenses for the Performance Cycle, (e) environmental or
litigation reserve adjustments, litigation or claim judgments or settlements,
(f) any adjustments for other unusual or infrequently occurring items, discrete
tax items, strike and/or strike preparation costs, business interruption,
curtailments, natural disasters, force majeure events, or mark-to-market gains
or losses. Any such inclusion(s) or exclusion(s) shall be prescribed in a form
that meets the requirements for deductibility under Section 162(m). If the
Committee determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances, render previously
established Performance Goals unsuitable, the Committee may, in its discretion,
modify such Performance Goals, in whole or in part, as the Committee deems
appropriate and equitable; provided that, unless the Committee determines
otherwise, no such action shall be taken if and to the extent it would result in
the loss of an otherwise available exemption of the Award under Section 162(m).

        Section 9.10    Payment of Awards.    Payment or delivery of Company
Common Stock with respect to earned Performance Shares and earned Performance
Units shall be made to the Participant or, if the Participant has died, to the
Participant's Eligible Representative, as soon as practicable after the
expiration of the Performance Cycle and the Committee's certification under
Section 9.9 and (unless an applicable Award Agreement shall set forth one or
more other dates) in any event no later than the earlier of (i) ninety
(90) calendar days after the end of the fiscal year in which the Performance
Cycle has ended and (ii) ninety (90) calendar days after the expiration of the
Performance Cycle. The Committee shall determine and set forth in the applicable
Award Agreement whether earned Performance Shares and the value of earned
Performance Units are to be distributed in the form of cash, Shares or in a
combination thereof, with the value or number of Shares payable to be determined
based on the Fair Market Value of the Company Common Stock on the date of the
Committee's certification under Section 9.9 or such other date specified in the
Award Agreement. The Committee

Page 18 of 27

--------------------------------------------------------------------------------



may, in an Award Agreement with respect to the award or delivery of Shares,
condition the vesting of such Shares on the performance of additional service.

        Section 9.11    Newly Eligible Participants.    Notwithstanding anything
in this Article IX to the contrary, the Committee shall be entitled to make such
rules, determinations and adjustments as it deems appropriate with respect to
any Participant who becomes eligible to receive Performance Shares, Performance
Units or other Performance Awards after the commencement of a Performance Cycle.


ARTICLE X
DEFERRED SHARE UNITS

        Section 10.1    Grant.    Subject to Article III, the Committee is
authorized to make awards of Deferred Share Units to any Participant selected by
the Committee at such time or times as shall be determined by the Committee
without regard to any election by the Participant to defer receipt of any
compensation or bonus amount payable to him. The grant date of any Deferred
Share Unit under the Plan will be the date on which such Deferred Share Unit is
awarded by the Committee or on such other future date as the Committee shall
determine in its sole discretion. Upon the grant of Deferred Share Units
pursuant to the Plan, the Company shall establish a notional account for the
Participant and will record in such account the number of Deferred Share Units
awarded to the Participant. No Shares will be issued to the Participant at the
time an award of Deferred Share Units is granted. Subject to Article III,
Deferred Share Units may become payable on a Corporate Event, termination of
employment or on a specified date or dates set forth in the Award Agreement
evidencing such Deferred Share Units.

        Section 10.2    Rights as a Stockholder.    A Participant shall not be,
nor have any of the rights and privileges of, a stockholder of the Company in
respect of Deferred Share Units awarded pursuant to the Plan, except as the
Committee may provide under Section 12.1.

        Section 10.3    Vesting.    Unless the Committee provides otherwise at
the grant date or provides thereafter in a manner more favorable to the
Participant, Deferred Share Units shall be fully vested and nonforfeitable when
granted.

        Section 10.4    Further Deferral Elections.    A Participant may elect
to further defer receipt of Shares issuable in respect of Deferred Share Units
(or an installment of an Award) for a specified period or until a specified
event and in a manner consistent with Section 409A, subject in each case to the
Committee's approval and to such terms as are determined by the Committee, all
in its sole discretion. Subject to any exceptions adopted by the Committee, such
election must generally be made at least twelve (12) months prior to the prior
settlement date of such Deferred Share Units (or any such installment thereof)
and must defer settlement for at least five (5) years after such prior
settlement date. A further deferral opportunity does not have to be made
available to all Participants, and different terms and conditions may apply with
respect to the further deferral opportunities made available to different
Participants.

        Section 10.5    Settlement.    Subject to this Article X, upon the date
specified in the Award Agreement evidencing the Deferred Share Units, for each
such Deferred Share Unit the Participant shall receive, as specified in the
Award Agreement, (i) a cash payment equal to the Fair Market Value of one
(1) Share as of such payment date, (ii) one (1) Share or (iii) any combination
of clauses (i) and (ii).


ARTICLE XI
OTHER STOCK-BASED AWARDS

        Section 11.1    Grant of Stock-Based Awards.    The Committee is
authorized to make Awards of other types of equity-based or equity-related
awards ("Stock-Based Awards") not otherwise described by

Page 19 of 27

--------------------------------------------------------------------------------



the terms of the Plan in such amounts and subject to such terms and conditions
as the Committee shall determine. All Stock-Based Awards shall be evidenced by
an Award Agreement. Such Stock-Based Awards may be granted as an inducement to
enter the employ of the Company or any Subsidiary or in satisfaction of any
obligation of the Company or any Subsidiary to an officer or other key employee,
whether pursuant to this Plan or otherwise, that would otherwise have been
payable in cash or in respect of any other obligation of the Company. Such
Stock-Based Awards may entail the transfer of actual Shares, or payment in cash
or otherwise of amounts based on the value of Shares and may include, without
limitation, Awards designed to comply with or take advantage of the applicable
local laws of jurisdictions other than the United States.

        Section 11.2    Automatic Grants for Directors.    Subject to
Section 4.3, the Committee may institute, by resolution, grants of automatic
Awards to new and continuing Directors, with the number and type of such Awards,
the frequency of grant and all related terms and conditions, including any
applicable vesting conditions, as determined by the Committee in its sole
discretion.


ARTICLE XII
DIVIDEND EQUIVALENTS

        Section 12.1    Generally.    Subject to Section 12.2, Dividend
Equivalents may be granted to Participants at such time or times as shall be
determined by the Committee, provided that: (i) no Dividend Equivalents shall be
paid on unvested Awards but may be accumulated and paid at the time of vesting
and settlement of the Award; and (ii) no Dividend Equivalents may be paid on
Options or SARs. Dividend Equivalents may be granted in tandem with other
Awards, in addition to other Awards, or freestanding and unrelated to other
Awards. The grant date of any Dividend Equivalents under the Plan will be the
date on which the Dividend Equivalent is awarded by the Committee, or such other
date permitted by Applicable Laws as the Committee shall determine in its sole
discretion. For the avoidance of doubt, Dividend Equivalents with respect to
Performance Awards shall not be fully vested until the Performance Awards have
been earned. Dividend Equivalents shall be evidenced in writing, whether as part
of the Award Agreement governing the terms of the Award, if any, to which such
Dividend Equivalent relates, or pursuant to a separate Award Agreement with
respect to freestanding Dividend Equivalents, in each case, containing such
provisions not inconsistent with the Plan as the Committee shall determine,
including customary representations, warranties and covenants with respect to
securities law matters.


ARTICLE XIII
TERMINATION AND FORFEITURE

        Section 13.1    Termination for Cause.    Unless otherwise determined by
the Committee at the grant date and set forth in the Award Agreement covering
the Award or otherwise in writing or determined thereafter in a manner more
favorable to the Participant, if a Participant's employment or service
terminates for Cause, all Options and SARs, whether vested or unvested, and all
other Awards that are unvested or unexercisable or otherwise unpaid (or were
unvested or unexercisable or unpaid at the time of occurrence of Cause) shall be
immediately forfeited and canceled, effective as of the date of the
Participant's termination of service.

        Section 13.2    Clawback.    Awards and Company Common Stock that has
been distributed pursuant to Awards shall be subject to any clawback policy
adopted by the Committee, the Board or the Company, including any such policy
adopted to comply with Applicable Law.

        Section 13.3    Termination for Any Other Reason.    Unless otherwise
determined by the Committee at the grant date and set forth in the Award
Agreement covering the Award or otherwise in writing or

Page 20 of 27

--------------------------------------------------------------------------------



determined thereafter in a manner more favorable to the Participant, if a
Participant's employment or service terminates for any reason other than Cause:

        (a)   All Awards that are unvested or unexercisable shall be immediately
forfeited and canceled, effective as of the date of the Participant's
termination of service;

        (b)   All Options and SARs that are vested shall remain outstanding
until (w) in the case of termination for death or Disability, the second
anniversary of the effective date of the Participant's termination of employment
due to death or Disability, (x) in the case of retirement at normal retirement
age (and, for purposes of the Plan, "normal retirement age" shall have the
meaning set forth in the applicable Award Agreement or, if not defined in the
Award Agreement, pursuant to the customary policies of the Company), (I) for
Options and SARs that are vested at the date of retirement, the second
anniversary of the effective date of Participant's retirement, and (II) for
Options and SARs that become vested following the Participant's retirement (if
any), the second anniversary of such post-termination vesting date, (y) the
ninety-day anniversary of the effective date of the Participant's termination
for any reason other than death, Disability or retirement at normal retirement
age, or (z) the Award's normal expiration date, whichever is earlier, after
which any unexercised Options and SARs shall immediately terminate;
providedthat, if the exercise period of an Option or SAR would expire at a time
when trading in the Company Common Stock is prohibited by federal securities law
or the Company's insider trading policy, the expiration of the Option or SAR
shall be automatically extended until the thirtieth (30th) calendar day
following the expiration of such prohibition (so long as such extension shall
not violate Section 409A); and

        (c)   All Awards other than Options and SARs that are vested shall be
treated as set forth in the applicable Award Agreement (or in any more favorable
manner determined by the Committee).

        Section 13.4    Post-Termination Informational Requirements.    Before
the settlement of any Award following termination of employment or service, the
Committee may require the Participant (or the Participant's Eligible
Representative, if applicable) to make such representations and provide such
documents as the Committee deems necessary or advisable to effect compliance
with Applicable Law and determine whether the provisions of Section 13.1 or
Section 13.4 may apply to such Award.

        Section 13.5    Forfeiture of Awards.    Awards granted under this Plan
(and gains earned or accrued in connection with Awards) shall be subject to such
generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct or Competitive Activity) as may be adopted
by the Committee or the Board from time to time and [set forth in the Award
Agreement] communicated to Participants. Any such policies may (in the
discretion of the Committee or the Board) be applied to outstanding Awards at
the time of adoption of such policies, or on a prospective basis only. The
Participant shall also forfeit and disgorge to the Company any Awards granted or
vested and any gains earned or accrued due to the exercise of Options or SARs or
the sale of any Company Common Stock to the extent required by Applicable Law or
regulations in effect on or after the Effective Date, including Section 304 of
the Sarbanes-Oxley Act of 2002 and Section 10D of the Exchange Act. For the
avoidance of doubt, the Committee shall have full authority to implement any
policies and procedures necessary to comply with Section 10D of the Exchange Act
and any rules promulgated thereunder. The implementation of policies and
procedures pursuant to this Section 13.5 and any modification of the same shall
not be subject to any restrictions on amendment or modification of Awards.

Page 21 of 27

--------------------------------------------------------------------------------






ARTICLE XIV
CHANGE IN CONTROL

        Section 14.1    Alternative Award.    No cancellation, acceleration of
vesting or other payment shall occur with respect to any Award if the Committee
reasonably determines in good faith, prior to the occurrence of a Change in
Control, that such Award shall be honored or assumed, or new rights substituted
therefor in connection with the Change in Control (such honored, assumed or
substituted award, an "Alternative Award"), provided that any Alternative Award
must:

        (a)   give the Participant who held such Award rights and entitlements
substantially equivalent to or better than the rights and terms applicable under
such Award immediately prior to the Change in Control, including, without
limitation, an identical or better schedule as to vesting and/or exercisability,
and for Alternative Awards that are stock options, identical or better methods
of payment of the Option Price thereof (provided, however, that, notwithstanding
this Section 14.1(a), if the securities underlying the Alternative Award are not
publicly traded, the acquisition, holding and disposition of the shares
underlying the Alternative Award may be subject to such terms and conditions as
are established by the Committee prior to the Change in Control); and

        (b)   have terms such that if, on or prior to the second anniversary
following a Change in Control, the Participant's employment is involuntarily
(other than for Cause) or constructively terminated (in each case as the terms
"involuntarily" and "constructively" are determined by the Committee as
constituted prior to the Change in Control), at a time when any portion of the
Alternative Award is unvested, the unvested portion of such Alternative Award
shall immediately vest in full and such Participant shall be provided with
either cash marketable stock equal to the fair market value of the stock subject
to the Alternative Award on the date of termination (and, in the case of
Alternative Awards that are stock options or stock appreciation rights, in
excess of the Option Price or Base Price that the Participant would be required
to pay in respect of such Alternative Award).

        Section 14.2    Accelerated Vesting and Payment.    Except as otherwise
provided in this Article XIV or in an Award Agreement or thereafter on terms
more favorable to a Participant, upon a Change in Control, if Alternative Awards
are not provided in accordance with Section 14.1:

        (a)   each unvested Option or SAR shall become fully vested and
exercisable;

        (b)   the vesting restrictions applicable to all other unvested Awards
(other than freestanding Dividend Equivalents not granted in connection with
another Award) shall lapse, all such Awards shall vest and become
non-forfeitable; the Performance Goals established by the Committee for
Performance Shares, Performance Units or similar performance-based Awards for
the Performance Period in which the Change in Control is effective shall be
deemed to have been achieved at the greater of the target level or the actual
level of achievement;

        (c)   any Awards (other than freestanding Dividend Equivalents not
granted in connection with another Award) that were vested prior to the Change
in Control but that have not been settled or converted into Shares prior to the
Change in Control shall be settled or converted into Shares; and

        (d)   all freestanding Dividend Equivalents not granted in connection
with another Award shall be cancelled without payment therefor.

For avoidance of doubt, upon a Change in Control the Committee may cancel
Options and SARs for no consideration if the aggregate Fair Market Value of the
Shares subject to Options and SARs is less than or equal to the Option Price of
such Options or the Base Price of such SARs.

        Section 14.3    Section 409A.    Notwithstanding the discretion in
Sections 14.1 and 14.2, if any Award is subject to Section 409A and an
Alternative Award would be deemed a non-compliant modification of such Award
under Section 409A, then no Alternative Award shall be provided and such

Page 22 of 27

--------------------------------------------------------------------------------



Award shall instead be treated as provided in Section 14.1 or in the Award
Agreement (or in such other manner determined by the Committee that is a
compliant modification under Section 409A).


ARTICLE XV
OTHER PROVISIONS

        Section 15.1    Awards Not Transferable.    Unless otherwise agreed to
in writing by the Committee, no Award or interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of the
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law, by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that nothing in this Section 15.1 shall prevent transfers by will or by
the applicable laws of descent and distribution.

        Section 15.2    Amendment, Suspension or Termination of the Plan or
Award Agreements.    

        (a)   The Plan may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee;
provided that without the approval by a majority of the shares entitled to vote
at a duly constituted meeting of stockholders of the Company, no amendment or
modification to the Plan may (i) except as otherwise expressly provided in
Section 4.4, increase the number of Shares subject to the Plan specified in
Section 4.1 or the individual Award limitations specified in Section 4.2; (ii)
modify the class of persons eligible for participation in the Plan or (iii)
materially modify the Plan in any other way that would require stockholder
approval under Applicable Law.

        (b)   Except as provided otherwise expressly provided in the Plan,
neither the amendment, suspension nor termination of the Plan shall, without the
consent of the holder of the Award, adversely alter or impair any rights or
obligations under any Award theretofore granted. Except as provided by
Section 4.4, notwithstanding the foregoing, the Committee at any time, and from
time to time, may amend the terms of any one or more existing Award Agreements,
provided, however, that the rights of a Participant under an Award Agreement
shall not be adversely impaired without the Participant's written consent. The
Company shall provide a Participant with notice of any amendment made to such
Participant's existing Award Agreement in accordance with the terms of this
Section 15.2(b).

        (c)   Notwithstanding any provision of the Plan to the contrary, in no
event shall adjustments made by the Committee pursuant to Section 4.4 or the
application of Section 13.4, 14.1, 14.2, 15.6 or 15.12 to any Participant
constitute an amendment of the Plan or of any Award Agreement requiring the
consent of any Participant.

        (d)   No Award may be granted during any period of suspension or after
termination of the Plan, and in no event may any Award be granted under this
Plan after the expiration of ten (10) years from the Effective Date.

        Section 15.3    Effect of Plan upon Other Award and Compensation
Plans.    The adoption of this Plan shall not affect any other compensation or
incentive plans in effect for the Company or any of its Subsidiaries. Nothing in
this Plan shall be construed to limit the right of the Company or any of its
Subsidiaries (a) to establish any other forms of incentives or compensation for
Service Providers or (b) to grant or assume options or restricted stock other
than under this Plan in connection with any proper corporate purpose, including,
but not by way of limitation, the grant or assumption of options or restricted
stock in connection with the acquisition by purchase, lease, merger,
consolidation or otherwise, of the business, stock or assets of any corporation,
firm or association.

        Section 15.4    At-Will Employment.    Nothing in the Plan or any Award
Agreement hereunder shall confer upon the Participant any right to continue as a
Service Provider of the Company or any of its

Page 23 of 27

--------------------------------------------------------------------------------



Subsidiaries or shall interfere with or restrict in any way the rights of the
Company and any of its Subsidiaries, which are hereby expressly reserved, to
discharge any Participant at any time for any reason whatsoever, with or without
Cause.

        Section 15.5    Titles.    Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of the
Plan.

        Section 15.6    Conformity to Securities Laws.    The Plan is intended
to conform to the extent necessary with all provisions of the Securities Act and
the Exchange Act and any and all regulations and rules promulgated under any of
the foregoing, to the extent the Company, any of its Subsidiaries or any
Participant is subject to the provisions thereof. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and Awards shall be
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
Awards granted hereunder shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

        Section 15.7    Term of Plan.    The Plan, as amended and restated
herein, shall become effective on the date that it is approved by the Board and
approved by Company stockholders at the Company's 2017 Annual Meeting of
Stockholders on May 17, 2017 (the "Effective Date") and shall continue in
effect, unless sooner terminated pursuant to Section 15.2, until the tenth
(10th) anniversary of the Effective Date. The provisions of the Plan shall
continue thereafter to govern all outstanding Awards.

        Section 15.8    Governing Law and Venue.    To the extent not preempted
by federal law, the Plan shall be construed in accordance with and governed by
the laws of the State of Delaware regardless of the application of rules of
conflict of law that would apply the laws of any other jurisdiction. Any and all
claims and disputes of any kind whatsoever arising out of or relating to this
Plan shall only be brought in the Delaware Chancery Court. The Participant or
Person hereby waives any objection which it may now have or may hereafter have
to the foregoing choice of venue and further irrevocably submits to the
exclusive jurisdiction of the Delaware Chancery Court in any such claim or
dispute. In the event that the Delaware Chancery Court determines that it cannot
or will not exercise subject matter jurisdiction over such dispute, then the
Superior Court of Cobb County, State of Georgia, shall have exclusive
jurisdiction and venue over any such claim or dispute.

        Section 15.9    Severability.    In the event any portion of the Plan or
any action taken pursuant thereto shall be held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provisions had not been included, and the illegal or invalid action shall be
null and void.

        Section 15.10    Governing Documents.    In the event of any express
contradiction between the Plan and any Award Agreement or any other written
agreement between a Participant and the Company or any Subsidiary of the Company
that has been approved by the Committee, the express terms of the Plan shall
govern, unless it is expressly specified in such Award Agreement or other
written document that such express provision of the Plan shall not apply.

        Section 15.11    Withholding Taxes.    In addition to any rights or
obligations with respect to Withholding Taxes under the Plan or any applicable
Award Agreement, the Company or any Subsidiary employing a Service Provider
shall have the right to withhold from the Service Provider, or otherwise require
the Service Provider or an assignee to pay, any Withholding Taxes arising as a
result of grant, exercise, vesting or settlement of any Award or any other
taxable event occurring pursuant to the Plan or any Award Agreement, including,
without limitation, to the extent permitted by law, the right to deduct any such
Withholding Taxes from any payment of any kind otherwise due to the Service
Provider or to take such other actions (including, without limitation,
withholding any Shares or cash deliverable pursuant to the Plan or any Award) as
may be necessary to satisfy such Withholding Taxes; provided, however, that in
the event that the Company withholds Shares issued or issuable to the
Participant to satisfy all or any portion of the Withholding Taxes, the Company
shall withhold a number

Page 24 of 27

--------------------------------------------------------------------------------



of whole Shares having a Fair Market Value, determined as of the date of
withholding, not in excess of the amount required to be withheld by law, not
exceeding the maximum individual statutory tax rate in a given jurisdiction (or
such lower mount as may be necessary to avoid liability award accounting), and
any remaining amount shall be remitted in cash or withheld; and provided,
further, that with respect to any Award subject to Section 409A, in no event
shall Shares be withheld pursuant to this Section 15.11 (other than upon or
immediately prior to settlement in accordance with the Plan and the applicable
Award Agreement) other than to pay taxes imposed under the U.S. Federal
Insurance Contributions Act (FICA) and any associated U.S. federal withholding
tax imposed under Section 3401 of the Code and in no event shall the value of
such Shares (other than upon immediately prior to settlement) exceed the amount
of the tax imposed under FICA and any associated U.S. federal withholding tax
imposed under Section 3401 of the Code. The Participant shall be responsible for
all Withholding Taxes and other tax consequences of any Award granted under this
Plan.

        Section 15.12    Section 409A.    To the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A, the
Award Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the adoption of the Plan. Notwithstanding any provision of the Plan
to the contrary, in the event that following the adoption of the Plan, the
Committee determines that any Award may be subject to Section 409A and related
regulations and Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the adoption of the Plan), the
Committee may adopt such amendments to the Plan and the applicable Award
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A and/or preserve the intended tax treatment of the benefits provided
with respect to the Award, (b) comply with the requirements of Section 409A and
related Department of Treasury guidance or (c) comply with any correction
procedures available with respect to Section 409A. Notwithstanding anything else
contained in this Plan or any Award Agreement to the contrary, if a Service
Provider is a "specified employee" as determined pursuant to Section 409A under
any Company Specified Employee policy in effect at the time of the Service
Provider's "separation from service" (as determined under Section 409A)or, if no
such policy is in effect, as defined in Section 409A), then, to the extent
necessary to comply with, and avoid imposition on such Service Provider of any
tax penalty imposed under, Section 409A, any payment required to be made to a
Service Provider hereunder upon or following his or her separation from service
shall be delayed until the first to occur of (i) the six-month anniversary of
the Service Provider's separation from service and (ii) the Service Provider's
death. Should payments be delayed in accordance with the preceding sentence, the
accumulated payment that would have been made but for the period of the delay
shall be paid in a single lump sum during the ten-day period following the
lapsing of the delay period. No provision of this Plan or an Award Agreement
shall be construed to indemnify any Service Provider for any taxes incurred by
reason of Section 409A (or timing of incurrence thereof), other than an express
indemnification provision therefor.

        Section 15.13    Limitation Period For Claims.    Any Participant or
Person who believes such Participant or Person is being denied any benefit or
right under the Plan may file a written claim with the Committee. Any claim must
be delivered to the Committee within forty-five (45) calendar days of the later
of the date of payment or settlement of the Award or the specific event giving
rise to the claim. The Committee will notify such Participant or Person of its
decision in writing as soon as administratively practicable. Claims not
responded to by the Committee in writing within one hundred twenty
(120) calendar days of the date the written claim is delivered to the Committee
shall be deemed denied. The Committee's decision is final and conclusive and
binding on all Participants and Persons. No lawsuit relating to the Plan may be
filed before a written claim is filed with the Committee and is

Page 25 of 27

--------------------------------------------------------------------------------



denied or deemed denied and any lawsuit must be filed, in accordance with the
venue provisions of Section 15.8, within one year of such denial or deemed
denial or be forever barred.

        Section 15.14    Notices.    Except as provided otherwise in an Award
Agreement, all notices and other communications required or permitted to be
given under this Plan or any Award Agreement shall be in writing and shall be
deemed to have been given if delivered personally, sent by email or any other
form of electronic transfer approved by the Committee, sent by certified or
express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, (i) in the case of notices and
communications to the Company, to 3100 Cumberland Boulevard, Suite 1480,
Atlanta, Georgia 30339 to the attention of the Corporate Secretary of the
Company or (ii) in the case of a Participant, to the last known address, or
email address or, where the individual is an employee of the Company or one of
its subsidiaries, to the individual's workplace address or email address or by
other means of electronic transfer acceptable to the Committee. All such notices
and communications shall be deemed to have been received on the date of
delivery, if sent by email or any other form of electronic transfer, at the time
of dispatch or on the third business day after the mailing thereof.

* * * * * * *

Page 26 of 27

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



HD SUPPLY HOLDINGS, INC. OMNIBUS INCENTIVE PLAN
ARTICLE I PURPOSES
ARTICLE II DEFINITIONS
ARTICLE III ADMINISTRATION
ARTICLE IV SHARES SUBJECT TO PLAN
ARTICLE V GRANTING OF OPTIONS AND SARS
ARTICLE VI TERMS OF OPTIONS AND SARS
ARTICLE VII EXERCISE OF OPTIONS AND SARS
ARTICLE VIII RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNIT AWARDS
ARTICLE IX PERFORMANCE SHARES AND PERFORMANCE UNITS
ARTICLE X DEFERRED SHARE UNITS
ARTICLE XI OTHER STOCK-BASED AWARDS
ARTICLE XII DIVIDEND EQUIVALENTS
ARTICLE XIII TERMINATION AND FORFEITURE
ARTICLE XIV CHANGE IN CONTROL
ARTICLE XV OTHER PROVISIONS
